 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas St, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Fax: 866-241-4176
 4   Email: tom@phxfreshstart.com
 5
                               THE UNITED STATES BANKRUPTCY COURT
 6
                                      FOR THE DISTRICT OF ARIZONA
 7

 8
                                                         CHAPTER 13
      In re
 9
      LOIS M POWELL,                                      Case No. 2:20-bk-09317-PS
10
                                                         NOTICE OF HEARING ON DEBTOR’S
11                  Debtor.
                                                         MOTION TO CONVEY/REFINANCE
12

13   PLEASE TAKE NOTICE that on March 8, 2021 at 2:00 PM, a hearing will be had on Debtor’s
     Motion to Convey/Refinance.
14

15
     Per the Court's General Order 20-3 all appearances will be by phone, the parties are to call 877-
16   402-9757, access code 4376956 a few minutes prior to the hearing time. The Motion is based
17   upon this Notice, the facts alleged in the Motion and Debtors Schedules filed in this case.

18
     A copy of Debtor’s motion and order setting the hearing date are attached hereto.
19

20
     Any objection to the Debtor’s Motion to Convey/Refinance shall be filed and served on Debtor’s
21   counsel no later than one day prior to the hearing; it is further

22
     Your rights may be affected. You should read these papers carefully and discuss them with your
23
     attorney if you have one in this bankruptcy case. If you do not want the Court to grant the relief
24
     consider your view, you or your attorney must attend the Hearing. If you or your attorney do not
25   attend the Hearing, the Court may grant the relief requested in the Motion



     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 27 Filed 03/04/21 Entered 03/04/21 15:34:08              Desc
                                       Main Document    Page 1 of 3
 1
             Dated: March 4, 2021
 2

 3                                                      Respectfully submitted:
 4                                                      /s/ Tom McAvity     ______
                                                        Tom McAvity, 034403
 5                                                      Phoenix Fresh Start Bankruptcy
 6
                                                        4602 E Thomas Rd, Ste S-9
                                                        Phoenix, AZ 85018
 7

 8                                      CERTIFICATE OF SERVICE

 9
     The undersigned hereby certifies that on March 4, 2021 the foregoing Debtor’s Motion
10   was served on the following via mail/electronic filing notice to:

11   United States Trustee
     Via BNC/ECF
12

13   Russell Brown, Trustee
     Via BNC/ECF
14
     Creditors appearing on
15   the attached Master Mailing List
16
                                                        /s/ Tom McAvity
17
                                                        Tom McAvity, 034403
18                                                      Phoenix Fresh Start Bankruptcy

19

20

21

22

23

24

25




     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 27 Filed 03/04/21 Entered 03/04/21 15:34:08    Desc
                                       Main Document    Page 2 of 3
                                               Mailing List
 1
     AMERIHOME MORTGAGE
 2   1 BAXTER WAY
     SUITE 300
 3   THOUSAND OAKS CA 91362
 4   BANK OF AMERICA
     4909 SAVARESE CIRCLE
 5   FL1-908-01-50
     TAMPA FL 33634
 6
     CHASE CARD SERVICES
 7   ATTN: BANKRUPTCY
     PO BOX 15298
 8   WILMINGTON DE 19850

 9   COMENITYCAPITAL/ULTA
     ATTN: BANKRUPTCY DEPT
10   PO BOX 183003
     COLUMBUS OH 43218
11
     DEPARTMENT STORE NATIONAL BANK/MACY'S
12   ATTN: BANKRUPTCY
     9111 DUKE BOULEVARD
13   MASON OH 45040

14   FORREST C RITCHIE
     10746 S MORNINGSIDE DR
15   GOODYEAR AZ 85338

16   SPECIALIZED LOAN SERVICING/SLS
     ATTN: BANKRUPTCY
17   PO BOX 636005
     LITTLETON CO 80163
18
     SYNCB/PPC
19   ATTN: BANKRUPTCY
     PO BOX 965060
20   ORLANDO FL 32896

21   US BANK/RMS CC
     ATTN: BANKRUPTCY
22   PO BOX 5229
     CINCINNATI OH 45201
23   Powell, Lois - 2:20-bk-09317

24   WELLS FARGO BANK NA
     MAC F8234F-02F
25   PO BOX 10438
     DES MOINES IA 50306


     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 27 Filed 03/04/21 Entered 03/04/21 15:34:08   Desc
                                       Main Document    Page 3 of 3
